t c memo united_states tax_court alan d stang petitioner v commissioner of internal revenue respondent docket nos filed date r determined deficiencies and additions to tax for p’s and taxable years held p received unreported income in the form of wages and nonemployee compensation during and upon which he is liable for federal income taxes held further p is liable for self-employment taxes pursuant to sec_1401 i r c on income earned in the form of nonemployee compensation during and held further p is liable for the sec_6651 i r c addition_to_tax for failure timely to file income_tax returns for each of the years in issue held further p is liable for the sec_6654 i r c addition_to_tax for failure to pay estimated_tax for the years through held further a penalty under sec_6673 i r c is due from p and is awarded to the united_states in the amount of dollar_figure alan d stang pro_se stephen s ash for respondent memorandum findings_of_fact and opinion wherry judge respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal income taxes for the taxable years through year deficiency dollar_figure big_number big_number additions to tax sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issues for decision in these consolidated cases are whether petitioner received unreported income in the form of wages and nonemployee compensation from the gem city engineering company gce during and upon which he is liable for federal income taxes whether petitioner is liable for self-employment taxes pursuant to sec_1401 on income earned in the form of nonemployee compensation during and unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure whether petitioner is liable for the sec_6651 addition_to_tax for failure timely to file income_tax returns for the taxable years through whether petitioner is liable for the sec_6654 addition_to_tax for and on account of failure to pay estimated income taxes and whether the court should impose a penalty under sec_6673 findings_of_fact some of the facts have been deemed stipulated pursuant to rule f the deemed stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed in these cases petitioner resided in arizona petitioner was hired by gce a firm providing engineering services with a starting date of date petitioner had a background in electronics and was employed as a field service technician in conjunction with his employment petitioner on date signed a form_w-4 employee’s withholding allowance certificate claiming he was exempt from federal_income_tax withholding requirements respondent’s administrative file further reflects that petitioner subsequently in january of executed a statement asserting that he was a sovereign citizen of arizona a form_w-8 certificate of foreign status another form_w-4 claiming exemption from federal_income_tax withholding a document entitled affidavit of citizenship and domicile and a document entitled affidavit of claims for exemption and exclusion_from_gross_income of remuneration wages and withholding the affidavits enumerated a litany of typical tax-protester assertions including that the internal_revenue_code was federal legislation inapplicable to him as a citizen of one of the states and therefore not within the territorial jurisdiction of the united_states that wages and remuneration for labor were property not subject_to indirect taxation and that the income_tax was voluntary during petitioner received dollar_figure in wages from gce from which no federal_income_tax was withheld gce issued to petitioner and filed with the internal_revenue_service irs a form_w-2 wage and tax statement reflecting these wages during petitioner received total compensation of dollar_figure from gce comprising dollar_figure in wages for which a form_w-2 was issued and dollar_figure in nonemployee compensation_for which a form 1099-misc miscellaneous income was issued no federal_income_tax wa sec_2 for consistency with the notices of deficiency and the deemed stipulation of facts the monetary amounts of the compensation received by petitioner have been rounded to the nearest dollar it appears from the record that on or about date gce treated petitioner’s employment status as having changed from that of an employee to that of an independent_contractor withheld from these amounts similarly during petitioner received dollar_figure in nonemployee compensation from gce for which a form 1099-misc was issued and from which no federal_income_tax was withheld petitioner did not file federal_income_tax returns for the years and on date respondent issued to petitioner a notice_of_deficiency with respect to and on date respondent likewise issued to petitioner a separate notice_of_deficiency for each of the years and therein respondent determined the deficiencies and additions to tax referenced above the deficiencies were based solely on the compensation paid to petitioner by gce petitioner’s petitions disputing these determinations having been postmarked timely were filed with the court on date as to and on date as to and the petitions are substantially identical each asserting that petitioner did not receive any taxable_income from any taxable source during the subject years and that even if income can be attributed to him he would still be entitled to the deductions allowances and credits that the examining revenue_officer failed to even request from the petitioner petitioner then prays that the court dismiss the notices of deficiency determine that there is a zero deficiency for each year and award petitioner costs and fees the case for was initially set for trial at the court’s date session in phoenix arizona prior to the session the parties on date held a conference pursuant to 61_tc_691 at the conference counsel for respondent urged petitioner to abandon his positions regarding nonliability for federal_income_tax and provided him with copies of cases rejecting such arguments petitioner responded to subsequent attempts by respondent to prepare a stipulation of facts with objections on fifth_amendment grounds at the call of the calendar in phoenix on date petitioner filed a motion to continue describing a recent heart- related medical_condition counsel for respondent voiced concerns stemming from the arguments and fifth_amendment assertions advanced by petitioner counsel further informed the court that he had consulted with the irs criminal_investigation_division and had ascertained that petitioner was not under criminal investigation the court granted petitioner’s motion but warned petitioner that your position is somewhat extreme the court notes that to the extent that the petitions seek reasonable administrative and or litigation costs pursuant to sec_7430 any such claims are premature and will not be further addressed see rule and that the court would entertain any motions either side wished to make including a motion under rule f to force stipulation the two cases were later consolidated and calendared for trial at the court’s date session in phoenix on date respondent sent to petitioner a letter scheduling a second pretrial conference pursuant to branerton corp v commissioner supra for date respondent also cautioned petitioner to review and consider the information he had previously been provided regarding his legal arguments and fifth_amendment assertions petitioner responded with a letter dated date stating that his health problems prevented a face-to-face meeting and that respondent was in error with regard to the validity of petitioner’s fifth_amendment objections petitioner indicated that he would continue to assert the fifth_amendment in response to proposed stipulations of fact and that if respondent should seek an order to show cause under rule f petitioner would request appropriate sanctions for unnecessarily multiplying the litigation on date respondent sent to petitioner a letter enclosing a proposed stipulation of facts this letter wa sec_5 the court notes that respondent’s motion to impose a sec_6673 penalty refers in an apparent typographical error to this letter as having been sent on date the copy of the letter itself contained in the record is dated date eventually followed on date with the filing by respondent of a motion under rule f for an order to show cause why proposed facts in evidence should not be accepted as established therein respondent also updated the court that as of the date of the motion no criminal investigation of petitioner was being pursued the court granted respondent’s motion and on date issued to petitioner an order to show cause in writing on or before date why the matters set forth in respondent’s proposed stipulation of facts and accompanying exhibits should not be accepted as established on date the court received from petitioner a response postmarked timely to the order to show cause the response reflected that petitioner objected to each stipulation other than the perfunctory statements identifying the notices of deficiency and petitioner’s address on grounds of the fifth_amendment petitioner also made the further objection that copies of checks from gce payable to petitioner were hearsay and secondary evidence in advocating the propriety of his fifth_amendment stance petitioner placed particular reliance on 210_fsupp2d_1259 n d okla after reviewing petitioner’s submissions the court on date issued an order making absolute the order to show cause and deeming established for purposes of these cases the matters set forth in the proposed stipulation of facts and accompanying exhibits prior to trial on date respondent served on petitioner a copy of respondent’s pretrial memorandum the memorandum discussed issues raised in the notices of deficiency and additionally among other things noted an intention on the part of respondent to request imposition of a penalty under sec_6673 and potentially to address certain evidentiary concerns through presentation of a declaration at trial pursuant to rule sec_803 and sec_902 of the federal rules of evidence the cases were tried on date at the outset of the proceedings counsel for respondent sought to move into evidence the exhibits accompanying the deemed stipulation of facts petitioner repeated his fifth_amendment and hearsay objections the court overruled these objections and admitted the exhibits cautioning petitioner that frivolous arguments made for purposes of delay could result in the imposition of additional penalties petitioner declined to offer any testimony or evidence stating i have no witnesses i have no documents and basically as i’ve stated i believe that the internal_revenue_service has the initial burden_of_proof and they haven’t met that so i may remain silent until they have met that counsel for respondent then sought to enter additional corroborative evidence in support of respondent’s position respondent first offered the declaration of missy wittman the human resources and payroll manager for gce with attached documents relating to petitioner’s employment and pay under rule sec_803 and sec_902 of the federal rules of evidence respondent indicated that the materials had been provided to petitioner prior to trial and petitioner corroborated that he had been given the documents two weeks ago petitioner however objected to their admission complaining that the timing had not permitted him a fair opportunity to challenge the materials and that various documents constituted hearsay were incomplete and were secondary evidence the court overruled the objection and admitted the exhibit respondent next sought to enter under rule of the federal rules of evidence a certificate_of_official_record information returns processing file irp on-line transcript for petitioner’s taxable years and the document was an original signed and under seal petitioner objected that the document was created from hearsay but the court again overruled the objection respondent then called to the stand wayne johnson a revenue_agent who testified with regard to maintenance of computer records and transcripts within the irs on the basis of this testimony respondent offered computer transcripts of account for petitioner’s through years under rule or of the federal rules of evidence petitioner once more objected that the transcripts were hearsay and were created from hearsay but these complaints were overruled and the exhibit was received into evidence following the trial respondent on date filed a motion to impose a penalty under sec_6673 each party also filed a posttrial brief i contentions of the parties opinion on brief petitioner’s essential premise is that respondent bears the burden of proving receipt of unreported income and respondent failed to meet that burden here petitioner argues that because the business records accompanying the declaration of gce’s human resources and payroll manager are inadmissible no evidence supports the determinations made in the notices of deficiency specifically petitioner contends that these materials are inadmissible because the documents were untimely provided under rule of the federal rules of evidence the records are incomplete and the records are although the transcript indicates that counsel for respondent inadvertently referred to rule or it is clear that rule or of federal rules of evidence was intended secondary evidence he also makes a brief reference to rule b as a basis for excluding the declaration of ms wittman in contrast it is respondent’s position that the record in these cases establishes petitioner’s receipt of unreported income from gce and consequent liability for income taxes self- employment_taxes and additions to tax thereon for the reasons detailed below the court agrees with respondent ii fifth_amendment as previously indicated certain of the facts for purposes of these cases were deemed stipulated pursuant to rule f the court determined petitioner’s objections to the proposed stipulations of fact premised principally on the fifth_amendment to be without merit because petitioner reiterated at trial that he believed such objections were a proper application of the fifth_amendment rights a few preliminary remarks on this issue are in order in the words of the u s supreme court it is well established that the fifth_amendment privilege protects against real dangers not remote and speculative possibilities 406_us_472 see also 696_f2d_1234 9th cir a valid fifth_amendment objection may be raised only to questions which present a real and appreciable danger of self-incrimination internal quotations omitted affg 76_tc_1027 having reviewed relevant caselaw on the matter the court is satisfied that this litigation is not materially distinguishable from cases such as wheelis v commissioner tcmemo_2002_102 affd 63_fedappx_375 9th cir lee v commissioner tcmemo_2002_95 affd 61_fedappx_471 9th cir and ruocco v commissioner tcmemo_2002_91 affd 346_f3d_223 1st cir in the foregoing cases all involving contentions nearly identical to those raised here the court rejected the taxpayers’ fifth_amendment arguments as follows the phrase that comes readily to mind was first used by the u s supreme court in 274_us_259 to wit a taxpayer may not draw a conjurer’s circle around the whole matter of his or her tax_liability in a civil tax case the taxpayer must accept the consequences of asserting the fifth_amendment and cannot avoid the burden_of_proof by claiming the privilege and attempting to convert the shield which it was intended to be into a sword 460_us_752 wheelis v commissioner supra see also lee v commissioner supra ruocco v commissioner supra in contrast cases relied upon by petitioner in particular 210_fsupp2d_1259 n d okla are distinguishable the court in that case reiterated that the constitutional standard required a substantial and real risk of incrimination id pincite the court noting that the government had already alleged that mr nipper engaged in fraudulent_conveyances to conceal income and assets further concluded as a factual matter that mr nipper had shown more than just a fanciful possibility of prosecution id pincite here respondent has repeatedly affirmed that no criminal investigation is pending with respect to petitioner and has never asserted fraud on petitioner’s part the court remains convinced that petitioner has established no real and reasonable fear of incrimination and that rule f was properly applied notwithstanding his fifth_amendment objections iii unreported income the internal_revenue_code imposes a federal tax on the taxable_income of every individual sec_1 sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived this broad definition encompasses compensation_for services including fees commissions fringe_benefits and similar items sec_61 see also sec_1_61-2 income_tax regs respondent has determined that petitioner received unreported wages and nonemployee compensation from gce as a general_rule the commmissioner’s determinations are presumed correct and the taxpayer bears the burden of proving error therein rule a 290_us_111 although sec_7491 may shift the burden to the commissioner with respect to factual issues where the taxpayer introduces credible_evidence the provision operates only where the taxpayer establishes that he or she has complied with all substantiation requirements has maintained all required records and has cooperated with reasonable requests for witnesses information documents meetings and interviews here as indicated above petitioner introduced no evidence and failed to cooperate in the stipulation process or trial preparation sec_7491 therefore effects no shift of burden in the instant cases however two additional limitations on the general_rule bear upon the case at bar first the court_of_appeals for the ninth circuit to which appeal in the instant case would normally lie has indicated that before the presumption of correctness will attach in an unreported income case the determination must be supported by at least a minimal factual predicate or foundation of substantive evidence linking the taxpayer to income-generating activity or to the receipt of funds 116_f3d_1309 9th cir see also 774_f2d_932 9th cir 596_f2d_358 9th cir revg 67_tc_672 92_tc_661 second sec_6201 states sec_6201 required reasonable verification of information returns --in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary under subpart b or c of part iii of subchapter_a of chapter by a third party and the taxpayer has fully cooperated with the secretary including providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary the secretary shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return here respondent initially in determining the disputed deficiencies relied upon third-party information returns respondent also introduced at trial through the declaration of ms wittman copies of the information returns and of checks and invoices showing payment by gce to petitioner additional copies of checks from gce payable to petitioner for had been deemed stipulated pursuant to rule f petitioner makes various arguments as to why these materials are inadmissible and thus insufficient to satisfy any pertinent burden born by respondent a rule of the federal rules of evidence petitioner alleges that the declaration and accompanying documents are inadmissible as self-authenticating business records under rule sec_902 and sec_803 of the federal rules of evidence hereinafter individual rules generally abbreviated in text fed r evid fed r evid etc specifically petitioner maintains that the materials were untimely provided for purposes of the notice requirement contained in fed r evid fed r evid enumerates forms of documentary_evidence as to which extrinsic evidence of authenticity is not a precondition to admissibility including the following certified domestic records of regularly conducted activity --the original or a duplicate of a domestic record of regularly conducted activity that would be admissible under rule if accompanied by a written declaration of its custodian or other qualified_person in a manner complying with any act of congress or rule prescribed by the supreme court pursuant to statutory authority certifying that the record-- a was made at or near the time of the occurrence of the matters set forth by or from information transmitted by a person with knowledge of those matters b was kept in the course of the regularly conducted activity and c was made by the regularly conducted activity as a regular practice a party intending to offer a record into evidence under this paragraph must provide written notice of that intention to all adverse parties and must make the record and declaration available for inspection sufficiently in advance of their offer into evidence to provide an adverse_party with a fair opportunity to challenge them the advisory committee notes accompanying the amendments to the federal rules of evidence which added paragraphs and to fed r evid state the notice requirement in rule sec_902 and is intended to give the opponent of the evidence a full opportunity to test the adequacy of the foundation set forth in the declaration petitioner admits that the disputed declaration evidence was provided a couple of weeks before calendar but argues that he was nevertheless deprived of a fair opportunity to challenge the underlying third-party records he submits that the meaning of a fair opportunity must be interpreted in light of the procedural rules governing a particular proceeding which in these cases would be the tax_court rules_of_practice and procedure he further maintains that to be afforded an adequate opportunity to challenge the evidence he would need to have been in receipt of the declaration with sufficient time under our rules to conduct discovery possibly a deposition with respect thereto petitioner notes for example that rule a requires all discovery to be completed no later than days prior to the call of the calendar the situation before the court here is indistinguishable on this point from those addressed in rodriguez v commissioner tcmemo_2005_12 and spurlock v commissioner tcmemo_2003_124 in postures nearly identical to that in the case at bar the taxpayers in those case relied inter alia upon the notice requirement of fed r evid as a basis for exclusion of proffered declarations and business records ie forms w-2 forms employee time reports payroll records paychecks etc rodriguez v commissioner supra spurlock v commissioner supra the court was unpersuaded by their see also 119_tc_183 arguments for reasons that ring equally true here see rodriguez v commissioner supra spurlock v commissioner supra for instance in spurlock v commissioner supra the commissioner had indicated possible use of the declarations in a trial memorandum provided a little more than weeks before trial and had provided the affidavits and records to the taxpayer and days before trial id we concluded in those circumstances that the commissioner had met the notice requirement of fed r evid stating petitioner was adequately apprised of this information in advance of trial petitioner had sufficient time to contact the witnesses named in respondent’s trial memorandum and she could have called those witnesses to testify at trial id the same observation applies to the instant litigation petitioner’s complaints regarding the various time limits applicable to discovery provisions fail to take into account the straightforward expedient of calling ms wittman as a witness the court is satisfied that admission into evidence of the declaration of ms wittman and the attached business records did not run afoul of the notice requirement of fed r evid b rule of the federal rules of evidence petitioner further argues that even if the declaration was timely and provided him with a fair opportunity to challenge the underlying documents the materials are nonetheless inadmissible under the business records exception to hearsay rule his objection is that the records are incomplete ie if they were in fact prepared in the normal course of business a copy of the transmittal document would have also been included petitioner refers to the forms w-3 transmittal of wage and tax statements and forms annual summary and transmittal of u s information returns that entities transmitting forms w-2 to the social_security administration and forms to the irs respectively are required to file these transmittal documents contain a jurat clause with a declaration under penalties of perjury that the accompanying materials are true correct and complete fed r evid provides in relevant part rule hearsay exceptions availability of declarant immaterial the following are not excluded by the hearsay rule even though the declarant is available as a witness records of regularly conducted activity - -a memorandum report record or data compilation in any form of acts events conditions opinions or diagnoses made at or near the time by or from information transmitted by a person with knowledge if kept in the course of a regularly conducted business activity and if it was the regular practice of that business activity to make the memorandum report record or data compilation all as shown by the testimony of the custodian or other qualified witness or by certification that complies with rule rule or a statute permitting certification unless the source of information or the method or circumstances of preparation indicate lack of trustworthiness the term business as used in this paragraph includes business institution association profession occupation and calling of every kind whether or not conducted for profit similar to petitioner here the taxpayer in spurlock v commissioner supra complained that failure to produce forms w-3 and among other things rendered the declarations in that case and records introduced thereunder inherently untrustworthy and unreliable the court dismissed that contention summarily id likewise here suffice it to say that forms w-2 and do not cease to be complete and distinct records prepared in the ordinary course of business merely because additional business records such as forms w-3 and are not proffered as evidence see also major v commissioner tcmemo_2005_141 c rule sec_1002 and of the federal rules of evidence petitioner also alleges that the forms w-2 and are secondary evidence inadmissible without proper foundation under fed r evid and he goes on to state without that foundation by the respondent showing why the paychecks themselves were not used by the respondent to prove the actual receipt of the income or findings by this court that the original paychecks were lost or destroyed the secondary evidence used by the respondent should not be considered as a threshold observation we note that an apparently identical secondary evidence claim was rejected in rodriguez v commissioner tcmemo_2005_12 without further discussion petitioner’s application here is likewise without merit in general fed r evid through address the admissibility of originals and or duplicates to show the contents of a writing or record the forms w-2 and were at minimum properly introduced as duplicates of business records under fed r evid and and quite possibly other rules as well moreover because respondent also properly introduced under these rules copies of both the front and back of paychecks endorsed by petitioner we fail to see any surprise unfairness or questions of accuracy or genuineness that could lend credibility to petitioner’s complaints of secondary evidence see spurlock v commissioner tcmemo_2003_124 discussing alternative bases for admission of various of the disputed documents in that case d rule of the tax_court rules_of_practice and procedure finally petitioner makes a brief reference to rule b of our rules and states that it should trump fed r evid rule b provides that ex_parte affidavits do not constitute evidence again petitioner’s reliance is misplaced respondent has not attempted to proffer an ex_parte affidavit as evidence in this proceeding the declaration of ms wittman is the affidavit of a third-party witness not the affidavit of respondent as the opposing party rule b has no application in these circumstances e conclusion in conclusion the court affirms the admission into evidence at trial of the declaration of ms wittman and the underlying business records the court further is satisfied that the totality of the evidence in the record is sufficient to satisfy any pertinent burden of production placed on respondent with respect to the unreported income at issue here moreover the documents in the record provide more than ample support for respondent’s determinations in this regard and petitioner has offered no evidence or argument tending to show any error whatsoever in the determinations the court holds that petitioner received from gce unreported income in the amounts alleged in the notices of deficiency ie wages of dollar_figure and dollar_figure in and respectively and nonemployee compensation of dollar_figure and dollar_figure in and respectively iii self-employment_tax sec_1401 imposes an additional tax on the self- employment income of every individual both for old age survivors and disability insurance and for hospital insurance the term self-employment_income denotes net_earnings_from_self-employment sec_1402 net_earnings from self- employment in turn means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 because as explained above the burden has not shifted to respondent under sec_7491 with respect to the deficiency determinations petitioner bears the burden of proving error in the statutory notices as regards the self-employment_tax issue rule a respondent determined that petitioner is liable for self-employment taxes in the amounts of dollar_figure and dollar_figure by virtue of the nonemployee compensation received from gce in and respectively again petitioner has offered no evidence or argument pertaining to the self-employment_tax hence to the extent that we have sustained respondent’s determinations of unreported nonemployee compensation we likewise sustain the imposition of the corresponding self- employment_tax thereon iv additions to tax sec_7491 places on the commissioner the burden of production regarding additions to tax the burden with respect to reasonable_cause substantial_authority or similar provisions then shifts to the taxpayer 116_tc_438 on the record presented in this case respondent has carried the requisite burden of production with respect to the additions to tax under sec_6651 and sec_6654 sec_6651 imposes an addition_to_tax for failure_to_file a required return on or before the prescribed filing_date unless it is shown that such failure is due to reasonable_cause and not due to willful neglect willful neglect denotes a conscious intentional failure or reckless indifference 469_us_241 reasonable_cause correlates to ordinary business care and prudence id pincite n sec_301_6651-1 proced admin regs through the testimony of the revenue_agent along with transcripts and other documents admitted as evidence respondent showed that petitioner was required to file a return for each of the subject years and failed to do so petitioner has offered no legitimate explanation for this failure the court holds that petitioner is liable for additions to tax under sec_6651 for and sec_6654 imposes an addition_to_tax for underpayment of estimated_tax subject_to limited exceptions enumerated in subsection e the record here reflects an underpayment of estimated_tax for each year in issue and we do not find that any of the referenced exceptions is applicable imposition of an addition_to_tax under sec_6654 is sustained with respect to and v sec_6673 penalty sec_6673 authorizes the tax_court to require a taxpayer to pay a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless at trial in the instant case the court repeatedly warned petitioner about the possibility of sanctions for frivolous arguments advanced for purposes of delay counsel for respondent likewise in his trial memorandum and during the proceedings indicated an intent to file motions under sec_6673 and did so on date as noted in the preceding discussion the meritless procedural contentions put forth throughout this litigation are indistinguishable from those rejected by the court in cases such as rodriguez v commissioner tcmemo_2005_12 spurlock v commissioner tcmemo_2003_124 wheelis v commissioner tcmemo_2002_102 lee v commissioner tcmemo_2002_95 and ruocco v commissioner tcmemo_2002_91 in each of the just-cited rulings we characterized the positions maintained a number of these cases were expressly called to petitioner’s attention along with the corresponding citations during the trial in the instant matters therein as frivolous and imposed a penalty under sec_6673 rodriguez v commissioner supra spurlock v commissioner supra wheelis v commmissioner supra lee v commissioner supra ruocco v commissioner supra petitioner’s actions here are equally insupportable and a like treatment should obtain the court concludes that a penalty of dollar_figure should be awarded to the united_states in each of these two consolidated cases for a total penalty amount of dollar_figure to reflect the foregoing appropriate orders and decisions for respondent will be entered
